DEYTAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
2. The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3. Claim(s) [1, 3-4, 10,  13-16 and 18-19] and is/are rejected under 35 U.S.C. 102 (a1) as being anticipated by  Mao (US. 9, 936, 153).

Re Claim 1, Mao discloses a pixel (see fig. 2) comprising: a photoelectric converter (see 214 fig. 2); a transfer transistor (see 216 fig. 2, transfer transistor); a reset transistor (see 222 and 220 fig. 2. ); a first source follower and a second source follower (see 228 (first)  and 232 (second) fig. 2, ), wherein: a gate of the first source follower (228) and a gate of the second source follower  (232) are electrically connected to a floating diffusion region (224 and 226) between the transfer transistor and the reset transistor (see 228, 232, 226, 224, 216 and 220); and a source of the first source follower and a source of the second source follower are connected to a row selection line via a select transistor (see 232, 234 and  228, 2230); and a switch device (218)  connected to the second source follower and configured to: be turned on to allow the second source follower to work simultaneously with the first source follower; or be turned off to allow the first source follower to work while the second source follower does not work (see 218 and col. 4 lines 49-54, the anti-blooming gate 218 may be biased at its gate so that a channel is formed to allow the excess charge to bloom to the second floating diffusion 226. The charge amount that is within, e.g., less than, the full well capacity of the photodiode 214 may remain in the photodiode 214 till a read out is performed [AB transistor is on when there is an excess of charge thus acing as a switch, as described in col. 4.  lines 55-65).


Re Claim [3], Mao further discloses wherein the switch device includes a switch transistor (see 218 is acting as a switch as described in col. 4 lines 55-64).

Re Claim [4] Mao further discloses, wherein the photoelectric converter includes a photodiode, a phototriode, or a photomultiplier (see 214 fig. 2, photodiode).

Re Claim 10.  Mao discloses a pixel (see 304 fig. 3) comprising: a photoelectric converter (see 314A fig. 3); a first transfer transistor (see 316A fig. 3); a reset transistor (RST1 fig. 3); a source follower (SF! Fig. 3), wherein: a gate of the source follower (328) being electrically connected to a floating diffusion region (324 fig. 3) between the first transfer transistor  (316A fig. 3) and the reset transistor (320 fig. 3), and a source of the source follower is connected to a row selection line via a select transistor (see the connection of SF1 and RS1 as depicted in fig. 3); a second transfer transistor (316 B fig. 3), wherein: one of a source and a drain of the second transfer transistor is connected to an output terminal of the photoelectric converter (see the connection between 314 B  and 316B as depicted in fig. 3); and another one of the source and the drain of the second transfer transistor is connected to the floating diffusion region (see the connection of 316 B and 324 as depicted in fig. 3); and a switch device (318B) connected to the second transfer transistor (316B)   and configured to: be turned on to allow the second transfer transistor to work simultaneously with the first transfer transistor (see col. 3 line 38, a full parallel readout of all pixels simultaneously [in a case of excess charge); or be turned off to allow the first transfer transistor to work while the second transfer transistor does not work (see col.4 lines 55-64,  During read out after a high intensity illumination event, the charge remaining in the photodiode 214 may be read out on bitline 1 using a four transistor (4T) timing. To read out the excess charge on the second floating diffusion 226 [off ,when no excess charge  and On when there a high illumination]).


Re Claim 13, Mao further discloses, wherein the switch device includes a switch transistor (318, AB fig. 3 is a switch transistor by the virtue of being on and off depending on the pixel luminance as described in the text of col. 4 lines 55 -64).

Re Claim 14, Mao further discloses wherein the photoelectric converter includes a photodiode, a phototriode, or a photomultiplier (see 314 A, B fig. 3, photodiode).

Re Claim15  Mao discloses  an image sensor (see fig.3)  comprising: a pixel array (see fig. 1) including: a pixel (see fig. 3, each pixel as depicted) including: a photoelectric converter (see 314 A-B); a first transfer transistor( see 316A, fig. 3); a reset transistor (see 320); a source follower (see 328), wherein: a gate of the source follower  (see 328, referring to the gate as depicted in fig. 3) being electrically connected to a floating diffusion region (324) between the first transfer transistor  (316A) and the reset transistor (320 fig. 3), and a source of the source follower is connected to a row selection line via a select transistor; (see 328, 330 fig. 3) a second transfer transistor (316 B), wherein: one of a source and a drain of the second transfer transistor is connected to an output terminal of the photoelectric converter (see 316B and 314B, the connection); and another one of the source and the drain of the second transfer transistor is connected to the floating diffusion region (316B and 3214, the connection as depicted); and a switch device (see 318  B fig. 3) connected to the second transfer transistor (316B) and configured to: be turned on to allow the second transfer transistor to work simultaneously with the first transfer transistor (see col. 3 line 38, a full parallel readout of all pixels simultaneously [in a case of excess charge); or be[off ,when no excess charge  and On when there a high illumination]); and a control circuit (see 108) connected to the switch device and configured to control whether the second transfer transistor and the first transfer transistor work simultaneously (see see col. 3 line 38, a full parallel readout of all pixels simultaneously [in a case of excess charge]).

Re Claim 16, Mao further discloses, wherein the control circuit is further configured to control the switch device to be turned on in a bright scene, and to be turned off in a dark scene (see col.4 lines 55-64,  During read out after a high intensity illumination event, the charge remaining in the photodiode 214 may be read out on bitline 1 using a four transistor (4T) timing. To read out the excess charge on the second floating diffusion 226 [off, when no excess charge on On when there a high illumination]).

Re Claim 18,  Mao further discloses, wherein the switch device includes a switch transistor (see 318 A is a switch transitory by the virtue selectively turned on or of described in the text of col. 4 lines 55-65).

Re Claim 19, Mao further disclose, wherein the photoelectric converter includes a photodiode, a phototriode, or a photomultiplier (see 316A is aphotodiode).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. Claim [2] is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao (US. 9, 936, 153).

Re Claim 2, Mao discloses, discloses the claimed invention except for a first floating diffusion region located between the transfer transistor and the switch device. It would have been obvious to one of ordinary skill in the art to have been motivated Mao before the effective filling date of the claimed invention, since it has been held that rearranging parts of an invention  involves only  routine skill in the art, In re Japikse, 86 USPQ 70.
                                               Allowable Subject Matter
5. Claims [5-9, and 11-12 and 17] are allowed.
6. The following is a statement of reasons for the indication of allowable subject matter:  
 Re Claim [5] none of the prior arts on the record either in combination or alone teaches or reasonably suggests: an image sensor comprising: a 17control circuit connected to the switch device and configured to control whether the second source follower and the first source follower work simultaneously. 
 Claims 6-9 are allowed due to their direct or indirect dependency on claim 5.

Re Claim [11] none of the prior arts on the record either in combination or alone teaches or reasonably suggests: wherein: one end of the switch device is connected to the first transfer transistor, and another end of the switch device is connected to the reset transistor; the floating diffusion region includes: a first floating diffusion region located between the first transfer transistor and the switch device; and a second floating diffusion region located between the switch device and the reset transistor; and the another one of the source and the drain of the second transfer transistor is connected to the second floating diffusion region.


Re Claim [12] none of the prior arts on the record either in combination or alone teaches or reasonably suggests: wherein a size of the second transfer transistor is larger than a size of the first transfer transistor.


Re Claim [17] none of the prior arts on the record either in combination or alone teaches or reasonably suggests: wherein: one end of the switch device is connected to the first transfer transistor, and the other end of the switch device is connected to the reset transistor; the floating diffusion region includes: a first floating diffusion region located between the first transfer transistor and the switch device; and a second floating diffusion region located between the switch device and the reset transistor; and the another one of the source and the drain of the second transfer transistor is connected to the second floating diffusion region.




Conclusion
7. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reference to  XU (US.  PAT. No. 10,250,832) discloses is a schematic diagram illustrating one embodiment of invented stacked pixel 600 with selectable rolling shutter and global shutter readouts and dynamic range enhancement through self-calibrating knee point. FIG. 6 illustrates a pixel die stacked on a logic die. The pixel die portion of the stacked pixel comprises one or more photodiodes PD and associated transfer transistors TX, a reset transistor Rst, a first source follower amplifier transistor SF1 and a rolling shutter select transistor RS. The logic die portion of the stacked pixel comprises global shutter storage elements Csig and Crst with switches S1 and S2, a bias transistor PB, a second source follower amplifier transistor SF2 and a global shutter select transistor GS. The pixel die portion and the logic die portion are electrically connected by at least one inter-chip interconnect AA. Under control of a row decoder 604, stacked pixel 600 may readout an imaging signal in a rolling shutter mode as rs_pix or in a global shutter mode as gs_pix. To economize interconnections output leads for rs_pix and gs_pix may also be connected together into a single output connection. In lines 29-48

8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094. The examiner can normally be reached 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
9. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A BERHAN/Primary Examiner, Art Unit 2698